COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                NO. 02-16-00297-CV


LAVERA HUNTER-JONES                                                  APPELLANT

                                          V.

JEROME JONES                                                           APPELLEE

                                      ------------

           FROM THE 360TH DISTRICT COURT OF TARRANT COUNTY
                     TRIAL COURT NO. 360-592789-16

                                      ------------

                MEMORANDUM OPINION1 AND JUDGMENT
                                      ------------

      On August 17, 2016, and September 12, 2016, we notified appellant in

accordance with rule of appellate procedure 42.3(c) that we would dismiss this

appeal unless the $205 filing fee was paid.          See Tex. R. App. P. 42.3(c).

Appellant has not paid the $205 filing fee. See Tex. R. App. P. 5, 12.1(b).




      1
          See Tex. R. App. P. 47.4.
      Because appellant failed to comply with a requirement of the rules of

appellate procedure and the Texas Supreme Court’s order of August 28, 2015,2

we dismiss the appeal. See Tex. R. App. P. 42.3(c), 43.2(f).

      Appellant shall pay all costs of this appeal, for which let execution issue.

See Tex. R. App. P. 43.4.



                                                  PER CURIAM

PANEL: DAUPHINOT, WALKER, and MEIER, JJ.

DELIVERED: September 29, 2016




      2
        See Supreme Court of Tex., Fees Charged in the Supreme Court, in Civil
Cases in the Courts of Appeals, and Before the Judicial Panel on Multi-district
Litigation, Misc. Docket No. 15-9158 (Aug. 28, 2015) (listing courts of appeals’
fees).


                                    2